DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March 2021 has been entered.

Response to Amendment
The response filed 3 March 2021 has been entered. Claims 1-4 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimi (U.S. Patent Publication 2019/0048783.
Regarding claim 1, Yoshimi discloses a control valve comprising:
a casing 56 which is formed in a cylindrical shape and has at least an inflow port 42 into which a fluid flows, a first outflow port 43/69 through which the fluid flows out to a heater core 15 of an air conditioner (FIG. 1, Paragraph 28), and a second outflow port 44/79 through which the fluid flows out to a first heat exchanger 14 configured to cool the fluid (FIG. 1, Paragraph 28); and
a valve 13 which is formed in a cylindrical shape, is accommodated in the casing and disposed coaxially with the casing, is rotatable around an axis A1 extending in an axial direction of the casing, and switches the first outflow port and the second outflow port between opened (middle and bottom positions as seen in FIG. 4) and closed states (top position as seen in FIG. 4),
wherein the valve is provided with a first communication port 43 communicable with the first outflow port and a second communication port 44 communicable with the second outflow port,
the valve is configured to be rotatable to
a heater water flow mode (bottom position as seen in FIG. 4) in which the valve is in a first rotational position (bottom position as seen in FIG. 4) where the first outflow port communicates with the first communication port, 
a heater cut mode (top position as seen in FIG. 4) in which the valve is in a second rotational position (top position as seen in FIG. 4) where communication between the first outflow port and the first communication port is cut off and the first outflow port is placed into the closed state, and

the second outflow port communicates with the second communication port when the valve is rotated to the third rotational position (FIG. 1-4; Paragraph 18, 19, 21, 25-39).
Regarding claim 2, Yoshimi discloses the valve is configured to be further rotatable to a fully closed mode (1 degree rotation clockwise for valve body 57 from the top position shown in FIG. 4) in which the valve is in a fourth rotational position (1 degree rotation from the top position shown in FIG. 4) where the communicating area between the first communication port and the first outflow port varies in rotating process in which the valve rotates from the first rotational position to the second rotational position in a second rotational direction opposite the first rotational direction, and
 communication between the second outflow port and the second communication port is cut off and the second outflow port is placed into the closed state when the valve is located at the fourth rotational position (the valve body is rotating clockwise from the bottom position of FIG. 4 to the top position of FIG. 4 to arrive at the fourth rotational position, the second outflow port is cut off and placed into the closed state) (FIG. 4).
Regarding claim 3, Yoshimi discloses a third outflow port 45/74 through which the fluid flows out to a second heat exchanger (pump 12 can be read as a heat exchanger as heat will inevitably be transferred through the pump elements), which is configured to heat or cool the fluid, is formed in the casing,

the third outflow port communicates with the third communication port when the valve is located at the third rotational position (FIG. 1, 4; Paragraph 36).
Regarding claim 4, Yoshimi discloses a communicating area (the overlap between port 44 and port 79) between the second outflow port and the second communication port becomes maximum (complete overlap) when the valve is located at the third rotational position (FIG. 4).

Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Yoshimi does not disclose a switching mode in which the valve is in a third rotational position where a communicating area between [a] first communication port [of the valve] and [a] first outflow port [of the casing] varies in a process in which the valve rotates from [a] first rotational position [where the first outflow port communicates with the first communication port] to [a] second rotational position [where communication between the first outflow port and the first communication port is cut off and the first outflow port is placed into a closed state] in a first rotational direction, where the second outflow port communicates with the second communication port when the valve is rotated to the third rotational position.  As is described above in the rejection of Claim 1, Yoshimi does disclose such a switching mode.  The port 69 is not entirely atop or overlapping outlet port 43 while in the first rotational position, and is when in the third rotational position, therefore varying in process.  Accordingly, applicant’s argument is not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753